DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending in this application.

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 6/9/21 is acknowledged.  

The traversal is on the ground(s) that it would not be a burden to search and examine all species and claims.  This is not found persuasive because as explained in the Restriction/Election Requirement mailed 12/22/20 the embodiments listed would present a search burden to the examiner; requiring the search of different subclasses, search queries and /or require prior art that is applicable to one species and not another.  Therefore the applicants arguments have not been found convincing. The requirement is still deemed proper and is therefore made FINAL.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Sink US 20080289224 (herein after Sink) and Christensen et al. US 20120167416 A1 (herein after Christensen).
Regarding claim 1, Sink discloses a sole structure for an article of footwear (as seen in annotated Figures 3 and 5), comprising: one or more outsole portions (as seen in annotated Figures 3 and 5), a first outsole portion (as seen in annotated Figures 3 and 5) having: a plurality of alternating upward-facing channels and downward-facing channels (as seen in annotated Figures 3 and 5) and two sidewalls (as seen in annotated Figures 3 and 5), with adjacent upward-facing channels (as seen in annotated Figures 3 and 5) and downward-facing channels sharing a common sidewall (as seen in annotated Figures 3 and 5), and wherein the sidewalls are curved (as seen in annotated Figures 3 and 5), and wherein adjacent sidewalls curve in opposite directions (as seen in annotated Figures 3 and 5).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curved sidewalls)][AltContent: textbox (Down ward facing channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upward facing channel)][AltContent: arrow][AltContent: connector][AltContent: textbox (First outsole portion)][AltContent: arrow][AltContent: textbox (Outsole )][AltContent: arrow]
    PNG
    media_image1.png
    292
    487
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    186
    483
    media_image2.png
    Greyscale


However, Sink does not specifically disclose wherein each channel has a base element.

Christensen teaches wherein each channel (as seen in annotated Figures 1, 2 and 12) has a base element (as seen in annotated Figures 1, 2 and 12).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base element)]
    PNG
    media_image3.png
    568
    452
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base element)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)] 
    PNG
    media_image4.png
    293
    417
    media_image4.png
    Greyscale


Sink is analogous art to the claimed invention as it relates to sole structures with improved impact load capabilities, Christensen is analogous art to the claimed invention in that it provides a sole structure having multiple channels to provide better support and stability when worn.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the channel configuration of Sink including a base element as taught by Christensen, in order to provide a channel that had better surface contact and could distribute impact loads better.  The substitution of the channel configuration of Sink would be a simple substitution of one known element for another (channel configuration which includes a base element as that found in Christensen) to obtain predictable results, an ability to better stabilize the sole structure of Sink.

Regarding claim 2, the modified sole structure of the combined references discloses wherein the sidewalls are curved (as best seen in Figure 5 of Sink) such that the upward-facing channels have a convex configuration and the downward-facing channels have a concave configuration (as best seen in Figure 5 of Sink).  

Regarding claim 3, the modified sole structure of the combined references discloses wherein the plurality of alternating upward- facing channels (as seen in annotated Figure 6 of Christensen) and downward-facing channels includes a first upward-facing channel (as seen in annotated Figure 6 of Christensen) and a first downward-facing channel (as seen in annotated Figure 6 of Christensen) that share a first common sidewall (as seen in annotated Figure 6 of Christensen), and wherein a thickness of the first common sidewall increases in a direction downward from the base element of the first upward- facing channel toward the base element of the first downward-facing channel (as seen in annotated Figure 6 of Christensen).  









[AltContent: textbox (Thickness of the common walls increases in a downward direction.)][AltContent: textbox (Upward facing channels)]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Downward facing channel)][AltContent: textbox (Sidewall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow]
    PNG
    media_image5.png
    266
    454
    media_image5.png
    Greyscale



[AltContent: textbox (First upward facing channel)]
[AltContent: textbox (First downward facing channel)][AltContent: arrow][AltContent: textbox (First common side wall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    266
    454
    media_image5.png
    Greyscale



Regarding claim 4, the modified sole structure of the combined references discloses wherein the plurality of alternating upward- facing channels and downward-facing channels includes a first upward-facing channel (as seen in annotated Figure 6 of Christensen) and a first downward-facing channel (as seen in annotated Figure 6 of Christensen) that share a first common sidewall (as seen in annotated Figure 6 of Christensen), and wherein a thickness of the base element of the first upward-facing channel varies (as seen in annotated Figure 6 of Christensen).  
Regarding claim 5, the modified sole structure of the combined references discloses wherein the plurality of alternating upward- facing channels and downward-facing channels includes a first upward-facing channel (as seen in annotated Figure 6 of Christensen), Preliminary Amendment first downward-facing channel (as seen in annotated Figure 6 of Christensen), wherein the first upward-facing channel and the first downward- facing channel share a first common sidewall on a first side of the first-upward facing channel (as seen in annotated Figure 6 of Christensen), and a second downward-facing channel (as seen in annotated Figure 6 of Christensen), wherein the first upward-facing channel and the second downward-facing channel share a second common sidewall on a second side of the first upward-facing channel located opposite from the first side (as seen in annotated Figure 6 of Christensen), wherein a thickness of the first common sidewall increases in a direction downward from the base element of the first downward-facing channel toward the base element of the first upward-facing channel (as seen in annotated Figure 6 of Christensen), and wherein a thickness of the second common sidewall increases in a direction downward from the base element of the second downward-facing channel toward the base element of the first upward-facing channel (as seen in annotated Figure 6 of Christensen).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (10th Base Element)][AltContent: textbox (9th Base Element)][AltContent: textbox (1st Base Element)][AltContent: textbox (6th Base Element)][AltContent: textbox (5th Base Element)][AltContent: textbox (8th Base Element)][AltContent: arrow]
    PNG
    media_image5.png
    266
    454
    media_image5.png
    Greyscale

[AltContent: textbox (3rd Base Element)][AltContent: textbox (2nd Base Element)]
[AltContent: textbox (7th Base Element)]
[AltContent: textbox (4th Base Element)]






[AltContent: textbox (3rdt downward facing channel)][AltContent: textbox (4tht downward facing channel)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (5th downward facing channel)]
[AltContent: arrow][AltContent: textbox (2nd downward facing channel)]
[AltContent: arrow][AltContent: textbox (6th downward facing channel)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (5th upward facing channel)][AltContent: arrow][AltContent: textbox (4th upward facing channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st downward facing channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (6th upward facing channel)][AltContent: textbox (3rd upward facing channel)][AltContent: textbox (2nd upward facing channel)][AltContent: textbox (1st upward facing channel)]
    PNG
    media_image5.png
    266
    454
    media_image5.png
    Greyscale



Regarding claim 6, the modified sole structure of the combined references discloses wherein the plurality of alternating upward- facing channels and downward-facing channels includes: a first downward-facing channel (as seen in annotated Figure 6 of Christensen), a first upward-facing channel (as seen in annotated Figure 6 of Christensen), wherein the first upward-facing channel and the first downward-facing channel share a first common sidewall (as seen in annotated Figure 6 of Christensen) on a first side of the first-downward facing channel (as seen in annotated Figure 6 of Christensen), and a second upward-facing channel (as seen in annotated Figure 6 of Christensen), wherein the first downward-facing channel and the second upward-facing channel share a second common sidewall on a second side of the first downward-facing channel located opposite from the first side (as seen in annotated Figure 6 of Christensen), wherein a thickness of the first common sidewall increases in a direction downward from the base element of the first downward-facing channel toward the base element of the first upward-facing channel (as seen in annotated Figure 6 of Christensen), and wherein a thickness of the second common sidewall increases in a direction downward from the base element of the first downward-facing channel toward the base element of the second upward-facing channel (as seen in annotated Figure 6 of Christensen).  

Regarding claim 7, the modified sole structure of the combined references discloses wherein the first outsole portion is located in a heel region of the sole structure (as seen in annotated Figure 1 of Christensen below).  

Regarding claim 8, the modified sole structure of the combined references discloses wherein the one or more outsole portions incudes (as seen in annotated Figure 1, paragraph 0037, 32, 34, 36 of Christensen) a second outsole portion located in a forefoot region of the sole structure (as seen in annotated Figure 1, paragraph 0037, 32, 34, 36 of Christensen), the second outsole portion having: a plurality of alternating upward-facing channels and downward-facing channels (as seen in annotated Figure 6 of Christensen);  3wherein each channel of the second outsole portion has a base element and two sidewalls (as seen in annotated Figure 6 of Christensen), with adjacent upward-facing channels and downward- facing channels of the second outsole portion sharing a common sidewall (as seen in annotated Figure 6 of Christensen), wherein the base elements of the downward-facing channels of the second outsole portion form an upper surface of the second outsole portion and the base elements of the upward-facing channels of the second outsole portion form a lower surface of the second outsole portion (as seen in annotated Figure 6 of Christensen), and wherein the sidewalls of the second outsole portion are curved (as best seen in Figures 3 and 5 of Sink), and wherein adjacent sidewalls of the second outsole portion curve in opposite directions (as best seen in Figures 3 and 5 of Sink).  

Regarding claim 9, the modified sole structure of the combined references discloses wherein the one or more outsole portions (as seen in annotated Figure 1, paragraph 0037, 32, 34, 36 of Christensen) incudes a second outsole portion (as seen in annotated Figure 1, paragraph 0037, 32, 34, 36 of Christensen) having: a plurality of alternating upward-facing channels and downward-facing channels (as seen in annotated Figure 6 of Christensen); wherein each channel of the second outsole portion has a base element and two sidewalls (as seen in annotated Figure 6 of Christensen), with adjacent upward-facing channels and downward- facing channels of the second outsole portion sharing a common sidewall (as seen in annotated Figures 1 and 6 of Christensen), wherein the base elements of the downward-facing channels of the second outsole portion form an upper surface of the second outsole portion (as seen in annotated Figures 1 and 6 of Christensen) and the base elements of the upward-facing channels of the second outsole portion form a lower surface of the second outsole portion (as seen in annotated Figures 1 and 6 of Christensen), and wherein the sidewalls of the second outsole portion are curved (as best seen in Figures 3 and 5 of Sink), and wherein adjacent sidewalls of the second outsole portion curve in opposite directions (as best seen in Figures 3 and 5 of Sink).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower surface)][AltContent: textbox (Upper surface)]
    PNG
    media_image5.png
    266
    454
    media_image5.png
    Greyscale


Regarding claim 10, the modified sole structure of the combined references discloses wherein the one or more outsole portions incudes a third outsole portion (paragraph 0037, 32, 34, 36 of Christensen) having: a plurality of alternating upward-facing channels and downward-facing channels (as seen in annotated Figure 6 of Christensen); wherein each channel of the third outsole portion has a base element and two sidewalls (as seen in annotated Figure 6 of Christensen), with adjacent upward-facing channels and downward-facing channels of the third outsole portion sharing a common sidewall (as seen in annotated Figure 6 of Christensen), 4wherein the base elements of the downward-facing channels of the third outsole portion form an upper surface of the third outsole portion (as seen in annotated Figure 6 of Christensen) and the base elements of the upward-facing channels of the third outsole portion form a lower surface of the third outsole portion (paragraph 0037, 32, 34, 36 of Christensen), and wherein the sidewalls of the third outsole portion are curved (as seen in Figures 3 and 5 of Sink), and wherein adjacent sidewalls of the third outsole portion curve in opposite directions (as seen in Figures 3 and 5 of Sink).
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Third outsole portion)][AltContent: textbox (First outsole portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second outsole portion)]
    PNG
    media_image6.png
    213
    474
    media_image6.png
    Greyscale






Regarding claim 11, the modified sole structure of the combined references discloses wherein the first outsole portion is located in a forefoot region of the sole structure (36 of Christensen).  

Regarding claim 12, the modified sole structure of the combined references discloses wherein the first outsole portion having the base elements with downward-facing channels (as best seen in Figures 6 and 12 of Christensen), however, the combined references do not discloses the base elements having widths that are greater than 2.0 mm.  

Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have constructed the sole of Sink and Christensen having widths of the base elements of the downward-facing channels of the first outsole portion being greater than 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the widths of the base elements of the downward-facing channels of the first outsole portion being greater than 2.0 mm would provide a sole structure with a better ground surface contact to stabilizing the sole.  

Regarding claim 13, Sink discloses a sole structure for an article of footwear (as seen in annotated Figures 3 and 5), comprising: a first outsole portion (as seen in annotated Figures 3 and 5) having: a first sidewall (as seen in annotated Figures 3 and 5), and a second sidewall (as seen in annotated Figures 3 and 5), wherein the first sidewall and the second sidewall are curved in opposite directions (as seen in annotated Figures 3 and 5), the second sidewall (as seen in annotated Figures 3 and 5), and a third sidewall (as seen in annotated Figures 3 and 5), wherein the third sidewall is curved in an opposite direction from the second sidewall (as seen in annotated Figures 3 and 5), the third sidewall (as seen in annotated Figures 3 and 5), and a fourth sidewall (as seen in annotated Figures 3 and 5), wherein the fourth sidewall is curved in an opposite direction from the third sidewall (as seen in annotated Figures 3 and 5), and the fourth sidewall (as seen in annotated Figures 3 and 5), and a fifth sidewall (as seen in annotated Figures 3 and 5), wherein the fifth sidewall is curved in an opposite direction from the fourth sidewall (as seen in annotated Figures 3 and 5).  
However, Sink does not specifically disclose a first upward-facing channel defined by a first base element, a first downward-facing channel defined by a second base element, a second upward-facing channel defined by a third base element, a second downward-facing channel defined by a fourth base element.
Christensen teaches a first upward-facing channel defined by a first base element (as seen in annotated Figure 6), a first downward-facing channel defined by a second base element (as seen in annotated Figure 6), a second upward-facing channel defined by a third base element (as seen in annotated Figure 6), a second downward-facing channel defined by a fourth base element (as seen in annotated Figure 6).
Sink is analogous art to the claimed invention as it relates to sole structures with improved impact load capabilities, Christensen is analogous art to the claimed invention in that it provides a sole structure having multiple channels to provide better support and stability when worn.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the channel configuration of Sink including a base element as taught by Christensen, in order to provide a channel that had better surface contact and could distribute impact loads better.  The substitution of the channel configuration of Sink would be a simple substitution of one known element for another (channel configuration which includes a base element as that found in Christensen) to obtain predictable results, an ability to better stabilize the sole structure of Sink.

Regarding claim 14, the modified sole structure of the combined references discloses wherein the first (as seen in Figure 5 of Sink), second (as seen in Figure 5 of Sink), third (as seen in Figure 5 of Sink), fourth (as seen in Figure 5 of Sink), and fifth sidewalls (as seen in Figure 5 of Sink) are curved such that the first and second upward-facing channels have a convex configuration (as seen in Figure 5 of Sink) and the first and second downward-facing channels have a concave configuration (as seen in Figure 5 of Sink).  
[AltContent: textbox (Concave channels)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Convex channels)]
    PNG
    media_image2.png
    186
    483
    media_image2.png
    Greyscale


Regarding claim 15, the modified sole structure of the combined references discloses wherein a thickness of the first base element varies (as best seen in Figure 6 of Christensen below), and wherein a thickness of the third base element varies (as best seen in Figure 6 of Christensen below).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (First base element)][AltContent: textbox (Third base element)]
    PNG
    media_image5.png
    266
    454
    media_image5.png
    Greyscale


Regarding claim 16, the modified sole structure of the combined references discloses wherein the first outsole portion is located in a heel region of the sole structure (as seen in annotated Figure 1 of Christensen).  

Regarding claim 17, the modified sole structure of the combined references discloses a second outsole portion (as seen in annotated Figure 1 of Christensen) having: a third upward-facing channel defined by a fifth base element (as best seen in Figure 6 of Christensen), a sixth sidewall (as shown in annotated Figure 5 of Sink), and a seventh sidewall (as shown in annotated Figure 5 of Sink), wherein the sixth sidewall (as shown in annotated Figure 5 of Sink) and the seventh sidewall are curved in opposite directions (as shown in annotated Figure 5 of Sink), a third downward-facing channel defined by a sixth base element (as best seen in Figure 6 of Christensen), the seventh sidewall (as shown in annotated Figure 5 of Sink), and an eighth sidewall (as shown in annotated Figure 5 of Sink), wherein the eighth sidewall is curved in an opposite direction from the seventh sidewall (as shown in annotated Figure 5 of Sink), a fourth upward-facing channel defined by a seventh base element (as best seen in Figure 6 of Christensen), the eighth sidewall (as shown in annotated Figure 5 of Sink), and a ninth sidewall (as shown in annotated Figure 5 of Sink), wherein the ninth sidewall is curved in an opposite direction from the eighth sidewall (as shown in annotated Figure 5 of Sink), and a fourth downward-facing channel defined by an eighth base element (as best seen in Figure 6 of Christensen), the ninth sidewall (as shown in annotated Figure 5 of Sink), and a tenth sidewall (as shown in annotated Figure 5 of Sink), wherein the tenth sidewall is curved in an opposite direction from the ninth sidewall (as shown in annotated Figure 5 of Sink).  

Regarding claim 18, the modified sole structure of the combined references discloses a third outsole portion (as seen in annotated Figure 1 of Christensen) having: a fifth upward-facing channel defined by a ninth base element (as best seen in Figure 6 of Christensen), an eleventh sidewall (as shown in annotated Figure 5 of Sink), and a twelfth sidewall (as shown in annotated Figure 5 of Sink), wherein the eleventh sidewall (as shown in annotated Figure 5 of Sink) and the twelfth sidewall are curved in opposite directions (as shown in annotated Figure 5 of Sink), a fifth downward-facing channel defined by a tenth base element (as best seen in Figure 6 of Christensen), the twelfth sidewall (as shown in annotated Figure 5 of Sink), and a thirteenth sidewall (as shown in annotated Figure 5 of Sink), wherein the thirteenth sidewall is curved in an opposite direction from the twelfth sidewall (as shown in annotated Figure 5 of Sink), a sixth upward-facing channel defined by an eleventh base element (as best seen in Figure 6 of Christensen), the thirteenth sidewall (as shown in annotated Figure 5 of Sink), and a fourteenth sidewall (as shown in annotated Figure 5 of Sink), wherein the fourteenth sidewall is curved in an opposite direction from the thirteenth sidewall (as shown in annotated Figure 5 of Sink), and 6a sixth downward-facing channel (as shown in annotated Figure 5 of Sink) defined by an twelfth base element (as best seen in Figure 6 of Christensen), the fourteenth sidewall (as shown in annotated Figure 5 of Sink), and a fifteenth sidewall (as shown in annotated Figure 5 of Sink), wherein the fifteenth sidewall is curved in an opposite direction from the fourteenth sidewall (as shown in annotated Figure 5 of Sink).

[AltContent: arrow][AltContent: textbox (15th sidewall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (14th sidewall)][AltContent: textbox (13th sidewall)][AltContent: textbox (12th sidewall)][AltContent: textbox (3rd sidewall)][AltContent: textbox (2nd sidewall)][AltContent: textbox (1st sidewall)]
    PNG
    media_image2.png
    186
    483
    media_image2.png
    Greyscale
                 
[AltContent: textbox (11th sidewall)][AltContent: textbox (5th sidewall)][AltContent: textbox (4th sidewall)]

[AltContent: textbox (10th sidewall)][AltContent: textbox (9th sidewall)][AltContent: textbox (8th sidewall)][AltContent: textbox (7th sidewall)][AltContent: textbox (6th sidewall)]




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732